Citation Nr: 0805951	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a mental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from December 1963 to 
September 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before a Decision Review Officer at an 
August 2006 hearing at the RO, and before the undersigned 
Veterans Law Judge at a videoconference hearing between the 
RO and the Board in December 2007.  Transcripts of those 
hearings are contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends, with the support of his representative, 
that his currently claimed psychiatric disorder originated in 
service.  His DD Form 214 shows that he enlisted in the U.S. 
Air Force (USAF) and entered active duty in December 1963, 
for a term of four years.  He was stationed abroad for one 
year and three months, and was honorably released from active 
duty in September 1967 for the convenience of the government 
under separation designation number 411, which signifies 
early separation of an overseas returnee.

His service medical records disclose that the veteran was 
relieved of duty as a sentry in September 1966 when he 
refused to carry his weapon on post at Tainan Air Base, 
Taiwan.  He was initially seen at the 6211th USAF Dispensary, 
where he said he lacked the necessary motivation for security 
duties and wanted to cross-train in another field.  He was 
transported to the Psychiatric Clinic at the USAF Hospital in 
Tachikawa, Japan, where it was noted that he was an air 
policeman who was seen for acute anxiety, and stated that he 
felt like drawing his weapon to fire at anything.  He was 
admitted to the hospital for 10 days, where it was noted that 
he had experienced difficulties since being stationed in 
Taiwan three months before, with irritability and getting 
into occasional fights.  The ultimate diagnosis indicated 
anxiety reaction, acute, moderate, due to difficulties in his 
personal life at home, his overseas assignment, and his 
missing a promotion, with a predisposition of passive-
aggressive personality.  A change of job assignment was 
recommended, and it was reported that his problems were due 
to his youthfulness, rather than any set pattern of 
psychiatric pathology.

A subsequent outpatient note at the 6211th USAF Dispensary in 
June 1967 reported that his acute anxiety the previous fall 
had been precipitated by the failure of promotion and the 
"nervous breakdowns" of his mother and sister.  It was 
noted that he had snce been promoted and the situation at 
home had improved.  His July 1967 medical examination for 
discharge noted the above history and indicated that he was 
stable and had remarkable insight into his problems.

After service, the veteran applied for, and was granted, VA 
educational assistance benefits to train for a career with 
the California Youth Authority.

The veteran filed his original claim for VA service-connected 
disability benefits in September 2005, claiming, as pertinent 
herein, a "mental condition."  Numerous VA medical records 
developed in conjunction with the claim were for treatment of 
unrelated conditions, but the record does contain an October 
1997 evaluation when the veteran presented complaining of 
anxiety.  He made reference to an initial diagnosis in 1972, 
and stated he had taken Xanax in the 1980's.  He referred to 
past problems with ETOH (alcohol) and THC (marijuana).  The 
diagnostic impression was history of anxiety, R/O (rule out) 
bipolar disorder.

VA examination by a board-certified psychiatrist in March is 
documented in a lengthy report with pertinent diagnoses, on 
Axis I, of bipolar 2 disorder, generalized anxiety disorder, 
and alcohol abuse and dependence in remission; and, on Axis 
II, of personality disorder, NOS (not otherwise specified).

A copy of a VA outpatient treatment record submitted by the 
veteran with his substantive appeal to the Board, on VA Form 
9, shows that he was seen in November 2006 for followup of 
his psychiatric disorder.  The nurse practitioner who 
evaluated him entered this assessment:  "It is highly likely 
that this vet experienced bipolar illness during his military 
experience as a result of the stress he encountered at that 
time."

At his December 2007 hearing before the undersigned, the 
veteran asserted, as he did in his May 2006 notice of 
disagreement with the RO's denial of his claim, that he was 
misdiagnosed in the USAF hospital in Japan, and is now 
suffering from a service-connected mental condition.  He 
testified that he had continued to work for the California 
Youth Authority (now the Department of Corrections and Youth 
Authority) until 1986, when he went out on medical disability 
retirement, for which he receives a monthly payment for life.

Immediately after the December 2007 hearing, the veteran's 
representative FAXed several documents to the undersigned, 
through the Board's Hearing Team, for consideration in the 
appeal.  There were two statements by former service comrades 
of the veteran, a copy of his Air Force discharge 
examination, and a January 1999 prescription-pad notation by 
I.D, M.D., indicating diagnoses of generalized anxiety 
disorder and schizoid personality disorder.  Also included 
was a request that the Board obtain medical records from the 
California Public Employees Retirement System, providing the 
address.  Such evidentiary development must be done through a 
remand.  We further note a statement from the veteran dated 
in August 2007, in which he requested a new VA examination 
because his full medical records had not been reviewed.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Obtain records documenting the veteran's 
disability retirement from his career with the 
California Youth Authority, for which his 
representative has provided the address of the 
Public Employees Retirement System, to include 
any medical examinations and/or reports 
developed during that proceeding. 

2.  Then, afford the veteran another 
psychiatric examination.  The claims folder, 
to include the service medical records and a 
copy of this remand, must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that the 
claims folder was so reviewed.

a.  The examination report should include a 
definitive current diagnosis, to include 
whether the veteran has an acquired mental 
disorder, as opposed to a personality 
disorder.

b.  The examiner should render an opinion 
as to whether it is at least as likely as 
not (that is, to at least a 50/50 degree of 
probability) that any currently diagnosed 
acquired mental disorder is causally or 
etiologically related to his military 
service from 1963 to 1967, or whether such 
a causal or etiological relationship is 
unlikely (that is, less than a 50-50 
probability).

c.  The examiner should conduct all special 
studies, to include psychological testing, 
deemed necessary to render a diagnosis and 
the requested opinion.  A complete 
rationale for all opinions expressed should 
be provided.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for service connection for a psychiatric 
disorder.  If the decision remains adverse, 
provide him and his representative with an 
appropriate Supplemental Statement of the 
Case.  Then return the case to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).





 Department of Veterans Affairs


